Notice of Allowance
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1, 3-9, and 25 are allowed.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) and to application 14/116,725 now abandoned. FR 1555883 does not appear to be in the file wrapper of 14/116,725 or 15193431.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the title as follows:
MULTIPLE INJECTION FUEL CELL 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment makes clear the claim invention and addresses antecedent basis of claimed elements, see also applicant’s remarks of 03/24/2021. Applicant’s arguments, see remarks pages 8-13, filed 08/24/2020, with respect to claim 1 as a whole have been fully considered and are persuasive.  The rejections of 05/20/2020 has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A. STUCKEY/Examiner, Art Unit 1723